Luke, J.
This case arises by reason of a suit for damages, wherein the plaintiff alleges that while she was a passenger in an automobile traveling along one of the streets in the City of Atlanta, an automobile driven and owned by one Shivery collided with the machine in which she was riding, and, as a result thereof, she was thrown from her machine and suffered injury. The suit is not against the owner and driver, Shivery, but is against four persons who were riding in the machine with Shivery as his invited guests. *379It is alleged that the invited guests so sued neither had nor claimed an interest in the automobile in which they were riding, but that the invited guests had bought some oil and gasoline that was put in the car and was being used in the propelling of the car at the time of her injury, and that they were engaged in a joint enterprise. It does not appear why Shivery was not sued. The defendants filed a general demurrer to the petition. The general demurrer was sustained and the petition was dismissed. It was not error to sustain the general demurrer and dismiss the petition. See Adamson v. McEwen, 12 Ga. App. 508 (77 S. E. 591).

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.